Exhibit 10.1

Barrett Business Services, Inc.

Summary of Annual Cash Incentive Compensation Plan

The Company believes that performance-based incentive compensation, or “Bonus”,
is a necessary and proper part of Executive Compensation. Therefore, the
executive officers are eligible for annual cash incentive bonus opportunities
subject to attainment of corporate goals and individual performance objectives.
The annual incentive bonus amounts and performance goals are set by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) each year and are expressed as a percentage of the executive’s
annual base salary. For 2012 the percentages range from 40% to 50% of base
salary. The percentages of the total bonus opportunity assigned to corporate and
individual goals are set by the Committee annually. For 2012, the percentages
are apportioned 50% for corporate performance and 50% for individual
performance.

Bonus opportunities related to corporate level goals:

The annual incentive performance goals related to corporate performance are
defined by objectively measureable financial metrics, such as target levels of
earnings before interest, taxes, depreciation and amortization (“EBITDA”), net
earnings, gross revenues and similar measures. For 2012, the corporate component
is tied directly to achievement of a specified EBITDA target level (50%) and a
specified gross revenue target level (50%).

Achievement above or below the specified target level(s) for the financial
metrics may result in an upward or downward adjustment in the bonus amount
payable for corporate level goals. For each 1% above or below the target level,
the bonus amount will be increased or reduced by 2.5%. If the Company fails to
achieve a specified financial target at the 80% level or above, no part of the
bonus associated with that metric is earned.

Bonus opportunities related to individual performance objectives:

The annual incentive bonus opportunities related to individual performance
objectives for the executive officers are also set by the Committee each year.
For 2012, individual performance makes up 50% of the target bonus opportunity.
The individual performance objectives are based on achieving strategic and
operational goals in functional areas for which the executive has
responsibility. Individual performance objectives are tied to the officer’s role
in achieving the Company’s strategic and operating goals and are set annually by
the CEO in consultation with the individual officer and approved by the
Committee. For the CEO, the individual performance objectives are related to
factors such as the strategic positioning of the Company for future growth,
maintaining financial stability, and establishing a positive corporate culture.

Determination of Bonus Payouts

The Committee determines the extent to which corporate level goals and
individual performance objectives have been satisfied following the end of each
fiscal (calendar) year, but no later than the March 15 following the end of the
fiscal year. The bonus amounts payable for achievement of corporate



--------------------------------------------------------------------------------

performance goals and individual performance objectives may not exceed 150% of
the respective bonus target amounts tied to those components. Any annual cash
incentive bonus award approved for the CEO by the Committee is subject to review
and ratification by the Board. Bonus amounts, if any, will be paid promptly
following the Committee’s determination. An executive must remain employed by
the Company through the date of the Committee’s determination to be eligible to
receive a bonus.